Title: To Thomas Jefferson from John Page, 20 March 1805
From: Page, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond March 20th. 1805 
                  
                  At the request of President Madison I now transmit to you the Certificate which you had requested him to have authenticated by annexing the Seal of the State. 
                  I am with great respect & Esteem your mot. obedt.
                  
                     John Page 
                     
                  
               